IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 30, 2009
                                     No. 08-40534
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

RANDALL LEE THOMPSON

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 6:06-CR-2-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
       Randall Lee Thompson appeals his guilty plea conviction and sentence for
possession and distribution of pseudoephedrine. Thompson argues that the
district court erred by denying him a downward departure under U.S.
Sentencing Guidelines Manual (U.S.S.G.) § 5K2.12 or U.S.S.G. § 5K2.13 based
on diminished capacity or mental duress.
       Thompson does not argue and the record does not indicate that the district
court believed that it was without authority to depart from the Guidelines.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-40534

Because the district court did not misapprehend its authority, we lack
jurisdiction to review the court’s denial of a downward departure. See United
States v. Sam, 467 F.3d 857, 861 (5th Cir. 2006); United States v. Buck, 324 F.3d
786, 797-98 (5th Cir. 2003).
      DISMISSED.




                                       2